DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 4/7/2021. Claims 18-26 are presented for examination. Claims 1-17 are cancelled.

Claim Rejections - 35 U.S.C. 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ubillos et al (U.S. Patent Application 20130239063) in view of Sun (U.S. Patent Application 20150120790) and in view of Caliman et al (U.S. Patent Application 20130091419). 
Regarding claims 18, 22 and 26, Ubillos et al teaches an album display method, comprising: 
after scanning a picture in a first folder, displaying, by an electronic device, a first user interface on the electronic device, wherein the first user interface comprises a first (i.e. display thumbnails of a set of images, e.g. a user-created album or other collection of associated images (FIG. 1 and par. 119)), and a hide operation item, wherein the hide operation item is used to hide the first album (i.e. the hide button 1454 enables a user to tag an image as hidden. A hidden image will not be displayed in the thumbnail display area and/or will not be displayed when a user cycles through the images of a collection in the image display area (FIG. 14 element 1454 and par. 206)); 
detecting an operation performed on the hide operation item; and 
in response to the operation performed on the hide operation item, displaying, by the electronic device, a second user interface on the electronic device, wherein the second user interface is an interface obtained after the first album on the first user interface is hidden (i.e. the user selects the hide image button 7335. The application marks the corresponding thumbnail 7345 of the hidden image 7342 with a hide icon 7355 (an X) overlaid on the thumbnail and removes the thumbnail 7345 of the hidden image from the thumbnail display area 7305 (FIG. 73 elements 7335, 7345 and par. 475-477)).  
Ubillos et al doesn’t expressly teach adding, by the electronic device, a first file to the first folder, and changing a media type of the picture in the first folder to a non-media file type, wherein the first file is used to enable the electronic device to skip scanning the picture in the first folder.  
Sun teaches adding, by the electronic device, a first file to the first folder, and changing a media type of the picture in the first folder to a non-media file type, wherein the first file is used to enable the electronic device to skip scanning the picture in the (i.e. when an album folder needs to be hidden, a manner of setting a ".nomedia" file in the album is further used: When a gallery interface is opened, the gallery acquires information about the album folder by using an internal or external memory; however, due to existence of the ".nomedia" file, the internal or external memory hides, from the gallery, existence of the album folder in which the ".nomedia" file is placed. In other words, this manner causes that a main thread of the gallery interface cannot read and record any related information (such as picture and video information) of the album, and the main thread of the gallery interface cannot determine whether the album exists (that is, the album is omitted and skipped directly) (par. 5)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sun to change a media type of the picture to a non-media file type to skip scanning the picture, because doing so would allow a user to hide specific photos from being publicly seen online, which would increase the privacy of the user.
Ubillos et al and Sun don’t expressly teach a quantity of times the first album has been hidden, and the quantity of times which the first album has been hidden is from a server.  
Caliman et al teaches displaying a quantity of times an operation was performed (i.e. display each visual indicator with a number as shown to indicate a number of contextual comments associated with each respective content selection (FIG. 9 elements 902-906 and par. 58)), and the quantity of times is from a server (i.e. the web site 170 stores web content with contextual comments 180. A first user can access the web site 170 to view the web content with contextual comments 180 (FIG. 1 and par. 28)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Caliman et al to display a quantity of times the first album has been hidden, and the quantity of times which the first album has been hidden is from a server, because doing so would provide a method to draw the attention of the user to an area that is of particular user/community interest (par. 58).


Regarding claims 21 and 25, Ubillos et al and Sun and Caliman et al teach the method according to claim 18, but Ubillos et al and Caliman et al don’t expressly teach wherein the first file is a .nomedia file.
Sun teaches wherein the first file is a .nomedia file (i.e. when an album folder needs to be hidden, a manner of setting a ".nomedia" file in the album is used: When a gallery interface is opened, the gallery acquires information about the album folder by using an internal or external memory; however, due to existence of the ".nomedia" file, the memory hides, from the gallery, existence of the album folder in which the ".nomedia" file is placed. The album is omitted and skipped directly (par. 5)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sun to .


Claims 19-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ubillos et al in view of Sun and in view of Caliman et al, and further in view of Ikuta (U.S. Patent Application 20200366798). 
Regarding claims 19 and 23, Ubillos et al and Sun and Caliman et al teach the method according to claim 18. Ubillos et al further teaches 
a hidden album operation item (i.e. the hide button 1454 enables a user to tag an image as hidden. A hidden image will not be displayed in the thumbnail display area and/or will not be displayed when a user cycles through the images of a collection in the image display area (FIG. 14 element 1454 and par. 206)); 
after detecting an operation performed on the hidden album operation item, displaying, by the electronic device, a third user interface; and 
the third user interface comprises the first album (i.e. the user selects the hide image button 7335. The application marks the corresponding thumbnail 7345 of the hidden image 7342 with a hide icon 7355 (an X) overlaid on the thumbnail and removes the thumbnail 7345 of the hidden image from the thumbnail display area 7305 (FIG. 73 elements 7335, 7345 and par. 475-477)).
Ubillos et al doesn’t expressly teach an unhide operation item, wherein the unhide operation item is used to unhide the first album.  
(i.e. display the list of deleted images 60. The user makes a drag-and drop-gesture and returns an image from the deleted list 60 back to the album 14 (FIG. 12-13 and par. 106-107)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Ikuta to display a user interface comprising the first album and an unhide operation item, wherein the unhide operation item is used to unhide the first album, because doing so would provide a method to return to an album page an image once deleted from the album page without much time or effort (par. 6).


Regarding claims 20 and 24, Ubillos et al and Sun and Caliman et al and Ikuta teach the method according to claim 19, but Ubillos et al doesn’t expressly teach 
after detecting an operation performed on the unhide operation item on the third user interface, deleting, by the electronic device, the first file in the first folder, and changing thePage 3 of 7US National Stage of International Application No. PCT/CN2019/107786 Preliminary Amendmentmedia type of the picture in the first folder to a picture type; and 
in response to the operation performed on the unhide operation item, displaying, by the electronic device, a fourth user interface on the electronic device, wherein the fourth user interface comprises the first album.  
Sun teaches deleting, by the electronic device, the first file in the first folder, and changing thePage 3 of 7US National Stage of International Application No. PCT/CN2019/107786 Preliminary Amendmentmedia type of the picture in the first folder to a picture type (i.e. a to-be-displayed album is selected; searching for a display attribute file for hiding the to-be-displayed album; and deleting the corresponding display attribute file from the to-be-displayed album, so as to display the album with no display attribute file (par. 11)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sun to delete the first file in the first folder and to change thePage 3 of 7US National Stage of International Application No. PCT/CN2019/107786 Preliminary Amendmentmedia type of the picture to a picture type, because doing so would allow a user to hide specific photos from being publicly seen online, which would increase the privacy of the user.
Ubillos et al and Sun and Caliman et al don’t expressly teach detecting an operation performed on the unhide operation item on the third user interface; and 
in response to the operation performed on the unhide operation item, displaying, by the electronic device, a fourth user interface on the electronic device, wherein the fourth user interface comprises the first album.  
Ikuta teaches detecting an operation performed on the undelete operation item on the third user interface; and 
in response to the operation performed on the undelete operation item, displaying, by the electronic device, a fourth user interface on the electronic device, wherein the fourth user interface comprises the first image (i.e. display the list of deleted images 60. The user makes a drag-and drop-gesture and returns an image from the deleted list 60 back to the album 14 (FIG. 12-13 and par. 106-107)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Ikuta to (par. 6).


Conclusion

3.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
March 21, 2022